NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 27, 2012*
                                   Decided July 30, 2012

                                           Before

                          JOEL M. FLAUM, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 11-3698

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Western District of Wisconsin.

       v.                                        No. 08-CR-84-bbc-01

REED J. ROGALA,                                  Barbara B. Crabb,
      Defendant-Appellant.                       Judge.


                                         ORDER

       Reed Rogala was convicted in 2009 of conspiracy to distribute marijuana. See 21
U.S.C. §§ 846, 841(a)(1). Initially he was sentenced to 151 months in prison plus a $100,000
fine and a 5-year term of supervised release. The court specified that Rogala must pay $250
monthly toward his fine after his release from prison, and also made those payments a
condition of supervised release. And the court imposed a special condition of supervised


       *
        The United States is not participating in this appeal. After examining the
appellant’s brief and the record, we have concluded that oral argument is unnecessary.
Thus, the appeal is submitted on the appellant’s brief and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11-3698                                                                                Page 2

release that requires him to abstain from all use of alcohol. The following year, on the
government’s motion, the district court reduced the prison term to 78 months because of
Rogala’s substantial assistance, see 18 U.S.C. § 3553(e); FED. R. CRIM. P. 35(b), but the fine,
payment schedule, and conditions of supervised release remained unchanged.

        Rogala moved to modify the payment schedule and the special condition of
supervised release requiring that he abstain from alcohol. He contended that he is unable to
pay the fine. He also insisted that an alcohol ban is unreasonable because his drug crime
was unrelated to alcohol use. In denying this motion, the district court reasoned that it
lacked subject-matter jurisdiction to alter Rogala’s fine. The court did not say that it also
was powerless to revise the conditions of Rogala’s supervised release; instead, the court
mistakenly asserted that the alcohol restriction prohibits only “excessive use of alcohol,”
not all use of alcohol. Rogala moved to reconsider, which the district court denied,
reiterating its previous explanation. The court also noted that, once Rogala begins serving
his term of supervised release, his probation officer may decide whether to seek
modification of the payment schedule or the alcohol restriction.

        District courts have limited jurisdiction to alter a sentence, once imposed. See United
States v. Lawrence, 535 F.3d 631, 637 (7th Cir. 2008); United States v. Goode, 342 F.3d 741, 743
(7th Cir. 2003). A court may not change supervised-release conditions on the ground that
they were illegal when imposed. See, e.g., United States v. Flagg, 481 F.3d 946, 950 (7th Cir.
2007); United States v. Gross, 307 F.3d 1043, 1044 (9th Cir. 2002); United States v. Hatten, 167
F.3d 884, 886 (5th Cir. 1999). But a court may modify the conditions of a defendant’s
supervised release, to better serve the factors in 18 U.S.C. § 3553(a), “at any time prior to the
expiration or termination of the term of supervised release.” 18 U.S.C. § 3583(e)(2); United
States v. Monteiro, 270 F.3d 465, 472 (7th Cir. 2001). And though a court’s jurisdiction to alter
the amount of a fine is limited, see 18 U.S.C. § 3572(c), in some circumstances the payment
schedule may be modified whether or not a condition of supervised release. See 18 U.S.C.
§§ 3572(d)(3), 3583(e)(2); United States v. Lilly, 206 F.3d 756, 761–63 (7th Cir. 2000).
Accordingly, to the extent that Rogala requested modification of the requirements that he
make minimum monthly payments toward his fine and abstain from alcohol, the district
court has jurisdiction to entertain his requests and does not have to wait until Rogala
begins supervised release. We remand so that the court may consider the merits of
modifying Rogala’s payment schedule and the alcohol restriction.

                                                                 VACATED and REMANDED.